PER CURIAM.
On rehearing, reargument, and reconsideration of the record, we find that our former decision as to the state of the record and on the merits of the case was correct; but we now conclude that in passing upon the merits of this appeal all proceedings-had in the Circuit Court in the case there pending between the same parties should be ignored, and this appeal be decided without reference. thereto.
It is therefore ordered that the decree of the District Court, dismissing the libel, with costs, be, and the same is, hereby reversed, and the cause is remanded, with instructions to enter a decree in favor of the libelant and against claimants of ship Hercules in the sum of $381.04 and costs.